                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 GAIL R. GOSNELL,

        Plaintiff,
                                                                  1:19-cv-03490
 v.

                                                      Honorable Sharon Johnson Coleman
 CAVALRY SPV I, LLC, and CAVALRY
 PORTFOLIO SERVICES, LLC,

       Defendants.


                                  JOINT STATUS REPORT

       Pursuant to Fed. R. Civ. P. 26(f) and this Court’s Case Management Procedures, the

Parties submit the following Joint Written Status Report.

1.     Nature of the Case

       A.      Parties:

 For Plaintiff Gail R. Gosnell:                For Defendants Cavalry SPV I, LLC and Cavalry
                                               Portfolio Services, LLC:
 Nathan Charles Volheim (Lead Attorney)
 Texiarchis Hatzidimitriadis                   Anna-Katrina S. Christakis (lead trial attorney)
 Eric D. Coleman                               James J. Morrissey
 Sulaiman Law Group, Ltd.                      Pilgrim Christakis LLP
 2500 South Highland Ave., Suite 200           321 N. Clark Street, 26th Floor
 Lombard, Illinois 60148                       Chicago, Illinois 60654
 Phone: 630-575-8181                           Ph: (312) 280-0441
 Fax: 630-575-8188
                                               Fax: (312) 939-0983
 Email: nvolheim@sulaimanlaw.com
                                               kchristakis@pilgrimchristakis.com
 Email: thatz@sulaimanlaw.com
 Email: ecoleman@sulaimanlaw.com               jmorrissey@pilgrimchristakis.com

       B.      Claims asserted: Plaintiff brings Count I of her Complaint for alleged violations

of the Fair Debt Collection Practices Act (“FDCPA”) against Defendants. Plaintiff alleges that
Defendants improperly engaged in collection activity against her by sending materially

confusing and harassing correspondences to her. Defendants deny Plaintiff’s allegations.

       C.      Factual and legal issues:

       Plaintiff: Was Defendants’ collection activity confusing and harassing to an

unsophisticated consumer?

       Defendants: Defendants Cavalry SPV I, LLC (“SPV”) and Cavalry Portfolio Services,

LLC (“CPS”) (collectively, “Cavalry” or “Defendants”) anticipate the following legal and factual

issues will be resolved in their favor: (1) CPS’s letter dated January 26, 2019, did not suggest

that a lawsuit had been filed when no such suit had been filed; (2) CPS’s letter dated January 26,

2019, explicitly advised Plaintiff of her right to defend herself in a hypothetical lawsuit and

characterized the entry of a judgment against her as conditional; and (3) the FDCPA required

CPS and a law firm later retained to collect Plaintiff’s debt to each send Plaintiff a “fresh”

validation notice pursuant to 15 U.S.C. § 1692g(a).

       D.      Relief sought: Plaintiff seeks statutory damages against Defendants of up to

$1,000.00, actual damages to be determines at trial, and payment of her attorney fees and costs

under the FDCPA, 15 U.S.C. §1692k et seq.

       E.      Status of case: On July 26, 2019, Defendants filed a Motion to Dismiss

Plaintiff’s Complaint that is scheduled for presentment on August 6, 2019.

2.     Pending Motions

       A.      On July 26, 2019, Defendants filed a Motion to Dismiss Plaintiff’s Complaint that

is scheduled for presentment on August 6, 2019.

       B.      Defendants propose that all previously set deadlines be stayed pending the

Court’s ruling on their Motion.
3.     Discovery

       A.      Proposed Discovery Schedule:

                 i.    Defendants proposes that all discovery be stayed pending the Court’s

ruling on their Motion to Dismiss Plaintiff’s Complaint.

                ii.    If discovery is not stayed pending the Court’s ruling on Defendants’

Motion to Dismiss Plaintiff’s Complaint, the parties anticipate both written, oral, and expert

discovery. This case is subject to the Mandatory Initial Discovery Project (“MIDP”). The

parties will comply with the deadlines established by the MIDP.

               iv.     The parties propose fact discovery to be completed by January 17, 2020.

               v.      The parties may need survey information regarding the correspondence

sent to Plaintiff. The parties propose that Plaintiff serve any survey information or expert report

by February 7, 2020, and Defendants submit any survey information or expert report, including

any rebuttal expert, by March 6, 2020, and that all expert discovery, including depositions, be

completed by April 3, 2020.

4.     Trial

       A.      Plaintiff has demanded a jury trial.

       B.       Parties to do not anticipate any trial lasting more than two days.

5.     Consent to Proceed Before Magistrate Judge

       A.       Parties do not unanimously consent to proceed before a Magistrate Judge.

6.     Status of Settlement Discussions

       A.      The parties have engaged in discussions about resolving Plaintiff’s claims but

were unable to reach a settlement.

       B.      The parties do not request a settlement conference at this time.
Dated: July 30, 2019


 s/ Nathan Volheim          s/ James Morrisey
 Sulaiman Law Group, Ltd.   James Morrisey
 Counsel for Plaintiff      Counsel for Defendant
